        Case 3:20-cv-04929-WHA Document 80 Filed 08/11/21 Page 1 of 8



 1   DOUGLAS H. MEAL (admitted pro hac vice)
     dmeal@orrick.com
 2   REBECCA HARLOW (CA BAR NO. 281931)
     rharlow@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 4   405 Howard Street
     San Francisco, CA 94105-2669
 5   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 6
     Attorneys for Defendant
 7   ZOOSK INC.
 8
                                      UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN FRANCISCO DIVISION
11

12
     JUAN FLORES-MENDEZ, an individual and            Case No. 3:20-cv-4929-WHA
13   AMBER COLLINS, an individual, and on
     behalf of classes of similarly situated          DEFENDANT ZOOSK, INC.’S
14   individuals,                                     OPPOSITION TO PLAINTIFFS’
                                                      MOTION FOR LEAVE TO AMEND
15                      Plaintiffs,                   COMPLAINT

16            v.                                      Date:     September 8, 2021
                                                      Time:     8:00 a.m.
17   ZOOSK, INC., a Delaware corporation,             Location: Courtroom 12, 19th Floor
                                                                450 Golden Gate Ave.
18                      Defendant.                              San Francisco, California

19                                                    Judge:     The Honorable William Alsup

20
21

22

23

24

25

26
27

28
                                                               ZOOSK’S OPPOSITION TO PLAINTIFFS’
                                                                   MOTION FOR LEAVE TO AMEND
     4162-4783-4416.6
                                                                                3:20-CV-4929-WHA
        Case 3:20-cv-04929-WHA Document 80 Filed 08/11/21 Page 2 of 8



 1                                                    TABLE OF CONTENTS
                                                                                                                                       Page
 2
     I.       PROCEDURAL HISTORY ................................................................................................ 1
 3
     II.      LEGAL STANDARD ......................................................................................................... 2
 4   III.     ARGUMENT ...................................................................................................................... 2
 5   IV.      CONCLUSION ................................................................................................................... 4

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                                          ZOOSK’S OPPOSITION TO PLAINTIFFS’
                                                                         i                    MOTION FOR LEAVE TO AMEND
     4162-4783-4416.6
                                                                                                           3:20-CV-4929-WHA
        Case 3:20-cv-04929-WHA Document 80 Filed 08/11/21 Page 3 of 8
                               TABLE OF AUTHORITIES
                                                                                                                                    Page

 1   Cases

 2   Airs Aromatics, LLC v. Victoria's Secret Stores Brand Management, Inc.,
       744 F.3d 595 (9th Cir. 2014)........................................................................................................ 2
 3
     Bowler v. Home Depot USA Inc,
 4     No. C-09-05523 JCS, 2010 WL 3619850 (N.D. Cal. Sept. 13, 2010) ..................................... 2, 3

 5   Thieme v. Cobb,
       No. 13-CV-03827-MEJ, 2016 WL 3648531 (N.D. Cal. July 8, 2016) ........................................ 2
 6
     Rules
 7
     Federal Rule of Civil Procedure 15 .................................................................................................. 2
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                                         ZOOSK’S OPPOSITION TO PLAINTIFFS’
                                                                        ii                   MOTION FOR LEAVE TO AMEND
     4162-4783-4416.6
                                                                                                          3:20-CV-4929-WHA
          Case 3:20-cv-04929-WHA Document 80 Filed 08/11/21 Page 4 of 8



 1            Plaintiffs’ Motion for Leave to Amend Complaint (“Motion”) should be denied as futile

 2   insofar as it relates to their claim under California’s Unfair Competition Law (“UCL”). As

 3   explained in detail in Defendant Zoosk, Inc.’s (“Zoosk”) Motion to Dismiss Plaintiffs’ Second

 4   Amended Complaint (“MTD”) filed concurrently herewith, Plaintiffs’ proposed Second Amended

 5   Class Action Complaint (“SAC”) does not cure the failings in their UCL claim that last January led

 6   the Court to dismiss that claim as insufficiently pled. Specifically, Plaintiffs’ allegations still fail

 7   to establish standing for their UCL claim, which was the basis for the Court’s dismissal of the UCL

 8   claim asserted in the First Amended Class Action Complaint (“FAC”). Moreover, even if the SAC

 9   had adequately pled UCL standing, the SAC’s UCL claim nonetheless fails because Plaintiffs have

10   not pled facts sufficient to demonstrate either that Zoosk’s acts were “unlawful” or “unfair” within

11   the meaning of the UCL or that they are entitled to the relief they seek pursuant to this claim.

12   I.       PROCEDURAL HISTORY

13            The Class Action Complaint originally filed by Plaintiffs Juan Flores-Mendez and Amber

14   Collins (“Plaintiffs”) was brought after Zoosk confirmed a data security incident that it had

15   suffered. Zoosk timely moved to dismiss Plaintiffs’ complaint under Rule 12(b)(6). (ECF No. 29).

16   Rather than opposing Zoosk’s motion to dismiss, Plaintiffs filed the FAC, making a handful of

17   small changes to their original complaint. (ECF No. 46). In turn, Zoosk moved to dismiss the

18   FAC, on largely the same bases as in its first motion, because Plaintiffs still failed to state a claim

19   for relief. (ECF No. 51). Following briefing and argument on Zoosk’s motion to dismiss the FAC,

20   the Court dismissed the FAC’s UCL claim, among others, but granted Plaintiffs leave to amend.
21   (ECF No. 61). Nearly six months later, on July 28, 2021 – the last day to seek leave to do so per

22   the Stipulation and Order Staying Case For 90 Days Due to COVID-19 Related Jurisdictional

23   Discovery Delays (ECF No. 61)1 – Plaintiffs filed the SAC (ECF No. 77) and the Motion (ECF No.

24   78). Among other changes, the SAC proposes to amend the FAC’s dismissed UCL claim in the

25

26
     1
       Plaintiffs contend that the Court’s January 30, 2021 Order (ECF No. 61) granted leave for
27   Plaintiffs to file a Second Amended Complaint, but “out of an abundance of caution,” filed this
     motion seeking leave to amend. Motion at 3–4. For purposes of this Opposition, Zoosk will treat
28   the Motion as necessary.
                                                                     ZOOSK’S OPPOSITION TO PLAINTIFFS’
                                                        1                MOTION FOR LEAVE TO AMEND
     4162-4783-4416.6
                                                                                      3:20-CV-4929-WHA
         Case 3:20-cv-04929-WHA Document 80 Filed 08/11/21 Page 5 of 8



 1   hope of reviving that claim. 2

 2   II.      LEGAL STANDARD

 3            Pursuant to Rule 15(a)(2), a party seeking to amend its pleading after the 21-day period in

 4   which amendment by right is permissible may so amend “only with the opposing party's written

 5   consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Rule 15(a)(2) also notes that “[t]he court

 6   should freely give leave when justice so requires.” Id. “Although the rule should be interpreted

 7   with ‘extreme liberality,’ leave to amend is not to be granted automatically.” Thieme v. Cobb, No.

 8   13-CV-03827-MEJ, 2016 WL 3648531, at *3 (N.D. Cal. July 8, 2016) (James, Mag. J.) (quoting

 9   Jackson v. Bank of Haw., 902 F.2d 1385, 1387 (9th Cir. 1990)). Courts consider the following five

10   factors to determine whether leave to amend is appropriate: “1) bad faith, 2) undue delay, 3)

11   prejudice to the opposing party, 4) futility, and 5) any previous opportunities to amend.” Bowler

12   v. Home Depot USA Inc, No. C-09-05523 JCS, 2010 WL 3619850, at *2 (N.D. Cal. Sept. 13, 2010)

13   (Spero, Mag. J.) (internal citations omitted). While not all factors hold equal weight, “futility of

14   amendment alone can justify the denial of a motion.” Id. (internal quotation and citations omitted).

15   Amendment would be “futile,” and therefore unwarranted, if “it would not survive a motion to

16   dismiss for failure to state a claim.” Id. (citing Miller v. Rykoff–Sexton, Inc., 845 F.2d 209, 214

17   (9th Cir.1988)); Thieme, 2016 WL 3648531, at *6 (“The standard to be applied is identical to that

18   on a motion to dismiss for failure to state a claim under Rule 12(b)(6).”). Moreover, “[a] party

19   cannot amend pleadings to directly contradic[t] an earlier assertion made in the same proceeding.”

20   Airs Aromatics, LLC v. Victoria's Secret Stores Brand Mgmt., Inc., 744 F.3d 595, 600 (9th Cir.
21   2014).

22   III.     ARGUMENT

23            As explained in detail in Zoosk’s MTD filed contemporaneously herewith, the SAC’s UCL

24   claim fails to cure the foundational issue upon which the Court dismissed the FAC’s UCL claim –

25   Plaintiffs still fail to allege facts sufficient to establish UCL standing. See MTD Part IV.A; Jan.

26   30, 2021 Order re Motions to Dismiss and Request for Discovery at 7 (“plaintiffs must show that
27
     2
      Zoosk does not oppose any of the SAC’s amendments to the FAC other than those amendments
28   by which Plaintiffs seek to revive the FAC’s dismissed UCL claim.
                                                                   ZOOSK’S OPPOSITION TO PLAINTIFFS’
                                                       2               MOTION FOR LEAVE TO AMEND
     4162-4783-4416.6
                                                                                    3:20-CV-4929-WHA
         Case 3:20-cv-04929-WHA Document 80 Filed 08/11/21 Page 6 of 8



 1   they personally lost money or property” and did not do so). Plaintiffs suggest that the SAC

 2   sufficiently pleads UCL standing because “Plaintiffs plainly allege that they lost money as a

 3   consequence of their data being accessed in the Zoosk data breach.” Motion at 8. However, the

 4   SAC’s new “lost money” allegations are merely that at some point prior to the ShinyHunters attack

 5   Plaintiff Flores-Mendez paid Zoosk for a particular Zoosk subscription service. SAC ¶ 3. Neither

 6   this new allegation nor any of the SAC’s other allegations establishes, however, that Plaintiff

 7   Flores-Mendez suffered a “loss” by reason of his alleged payment to Zoosk or that any such loss

 8   occurred “as a result of” Zoosk’s supposed UCL violation. See MTD Part IV.A. As a result, the

 9   SAC’s new payment allegation is insufficient to support UCL standing as to Plaintiff Flores-

10   Mendez. Id. And as this new allegation has nothing whatever to do with Plaintiff Collins, the SAC

11   remains just as deficient as the FAC in pleading UCL standing as to her. Id. Because the SAC’s

12   UCL claim does not adequately plead UCL standing as to either Plaintiff, Plaintiffs’ proposed

13   amendments to the FAC are futile insofar as they seek to revive the FAC’s dismissed UCL claim.

14              Setting aside the standing issue, Plaintiffs’ proposed amendments to the FAC’s dismissed

15   UCL claim are also futile because the SAC fails to allege sufficient facts to demonstrate Zoosk’s

16   acts were “unlawful” (MTD Part IV.B.1.) or “unfair” (MTD Part IV.B.2.) within the meaning of

17   the UCL, and also because the SAC does not plead facts sufficient to establish that Plaintiffs are

18   entitled to the relief they seek pursuant to this claim. MTD Part IV.C.

19              Because Plaintiffs’ proposed amendments to the FAC are futile insofar as they seek to

20   revive the FAC’s dismissed UCL claim, the Court should deny the Motion insofar as it relates to
21   that claim.3 See Bowler, 2010 WL 3619850, at *4 (denying motion seeking leave to amend

22   complaint because plaintiff does not have UCL standing, rendering amendments to the UCL claim

23   futile).

24              //

25

26   3
       Though Plaintiffs suggest that the Court could “defer consideration of challenges to the merits of
     a proposed amended pleading until after leave to amend is granted and the amended pleading is
27   filed,” Motion at 7, such deferral is not necessary given Plaintiffs have already filed the SAC (ECF
     No. 77). The Court therefore has the requisite information at this juncture to make specific findings
28   as to the futility of the SAC’s effort to revive their dismissed UCL claim.
                                                                   ZOOSK’S OPPOSITION TO PLAINTIFFS’
                                                       3               MOTION FOR LEAVE TO AMEND
     4162-4783-4416.6
                                                                                    3:20-CV-4929-WHA
        Case 3:20-cv-04929-WHA Document 80 Filed 08/11/21 Page 7 of 8



 1            //

 2            //

 3            //

 4   IV.      CONCLUSION
 5            Zoosk respectfully requests that the Court deny the Motion insofar as Plaintiffs’ proposed

 6   amendments to the FAC seek to revive the FAC’s dismissed UCL claim.

 7
     Dated: August 11, 2021                         Respectfully Submitted,
 8

 9                                                  __/s/Douglas H. Meal_________
                                                    Douglas H. Meal (admitted pro hac vice)
10                                                  MA Bar No. 340971
                                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
11                                                  222 Berkeley St., Suite 2000
                                                    Boston, MA 02116
12
                                                    dmeal@orrick.com
13
                                                    Rebecca Harlow
14                                                  CA Bar No. 281931
                                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
15                                                  405 Howard Street
                                                    San Francisco, CA 94105
16
                                                    rharlow@orrick.com
17
                                                    Attorneys for Defendant
18                                                  Zoosk Inc.

19

20
21

22

23

24

25

26
27

28
                                                                   ZOOSK’S OPPOSITION TO PLAINTIFFS’
                                                       4               MOTION FOR LEAVE TO AMEND
     4162-4783-4416.6
                                                                                    3:20-CV-4929-WHA
        Case 3:20-cv-04929-WHA Document 80 Filed 08/11/21 Page 8 of 8



 1                                     CERTIFICATE OF SERVICE

 2            I, Rebecca Harlow, an attorney, do hereby certify that I have caused a true and correct copy

 3   of the foregoing DEFENDANT ZOOSK, INC.’S OPPOSITION TO PLAINTIFFS’ MOTION FOR

 4   LEAVE TO AMEND COMPLAINT to be electronically filed with the Clerk of this Court using

 5   the CM/ECF system, which generated a Notification of Electronic Filing to all persons currently

 6   registered with the Court to receive such notice in the above-captioned case.

 7

 8

 9
                                                    __/s/ Rebecca Harlow____
10                                                  Rebecca Harlow
11                                                  CA Bar No. 281931
                                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
12                                                  405 Howard Street
                                                    San Francisco, CA 94105
13                                                  rharlow@orrick.com
14
                                                    Attorneys for Defendant
15                                                  Zoosk Inc.

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                    ZOOSK’S OPPOSITION TO PLAINTIFFS’
                                                       5                MOTION FOR LEAVE TO AMEND
     4162-4783-4416.6
                                                                                     3:20-CV-4929-WHA
